DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/17/21 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-7, 10-11, 13-17, 19-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rosenwinkel, US Patent No. 9,102,336, in view of Damelski, US 6,762,382.
Rosenwinkel discloses bins for a sortation system comprising: a sortation system 400 using a plurality of the article-conveying cars 300; the sortation system 400 also includes the system controller 440, the data storage system 450, and the package scanning system 460 which are shown in FIG. 16; the sortation system 400 of FIG. 17 has a track 26 that forms a continuous loop along which bin stations 5 are placed for off-loading packages at various locations; the bin station 5 and/or portable bins 405 may include a diverter movable to direct items delivered from the article conveying car in one direction or another; the bin may include a chute or conveyor that divides into two or more directions, with the diverter movable to align articles delivered from the article conveying car to flow along one of the directions as desired; as shown in FIG. 22, the bin may include a two level chute 550 with a diverter 552 sending the article flow along an upper level 554 or sending the article flow to drop to a lower level 556. (See Figs. 17, 22, 23; col. 12, line 29+, col. 17, line 65 to col. 18).
Rosenwinkel teaches that the bin may include conveyor that divided into two or more direction and disclose different type of divert system may be used, but fails to disclose some of the details including the position of the output conveyor and providing force air device for diverting the items.
Damelski discloses an automated processing system 10 (see figure 1 and figure 2) comprising an input conveyance system 68 for identifying and tracking the objects 14; and a perception system embodied as an interface 70 which may be a barcode reader (col. 5, lines 
In view of the teachings of Damelski, it would have been obvious for a person of ordinary skill in the art at the time the invention was made to modify the teachings of Rosenwinkel to include pressurized air device for diverting the items to their specific location. Such modification would provide a sorting system which is highly accurate and reliable ensuring the correct items are placed into correct orders. With respect to the specific location of the mobile carrier and bin which can be an out output conveyor, such limitation is a matter of engineering choice for meeting specific customer requirements, wherein these specificities do not provide an advantage within the art. Therefore, such modification would have been an obvious extension as taught by the prior art.
Regarding claims 2-6, 14-16, 22-26, Rosenwinkel as modified by Damelski would provide a pressurized that could be divert the items in different direction (the bin may include a chute or conveyor that divides into two or more directions, a diverter 552 (Fig 22) see Rosenwinkel col. 17, line 65 to col. 18).
Regarding claims 7 and 27-28, the position of the chute or the type of chute, such limitation falls within the engineering choice for meeting specific customer requirements which 
Regarding claims 10 and 20, the mobile carrier is a bin having wheels that can be moved throughout the facility (see Fig 20 of Rosenwinkel).
Regarding claims 13, 17, and 22-23, the type of air pressure device used is a matter of engineering choice for meeting specific customer requirements, wherein a vacuum and/or a blower would the perform the function of diverting the items to specific location of direction. Therefore, an ordinary would the option of employing a vacuum and/ a blower as required by the customer in order to effectively divert the items. Therefore, it would have been an obvious extension as taught by the prior art.
Regarding claim 19, Rosenwinkel disclose a plurality of receiving stations 5 and a mobile carrier 405 (see Fig. 17).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL ST CYR whose telephone number is (571)272-2407.  The examiner can normally be reached on M to F 8:00-8:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DANIEL . ST CYR
Examiner
Art Unit 2876



/DANIEL ST CYR/            Primary Examiner, Art Unit 2876